         Case 1:18-cv-00715-DLC Document 59 Filed 01/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
SYNGENTA CROP PROTECTION, LLC,         :                   18cv715(DLC)
                                       :
                         Plaintiff,    :                       ORDER
               -v-                     :
                                       :
INSURANCE COMPANY OF NORTH AMERICA,    :
INC., CENTURY INDEMNITY COMPANY, and   :
ACE PROPERTY AND CASUALTY INSURANCE    :
COMPANY,                               :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On January 5, 2021, defendants filed a motion to confirm an

arbitration award issued on January 6, 2020.           It is hereby

     ORDERED that the plaintiff shall file any opposition to the

defendants’ motion to confirm the arbitration award by February

17, 2021.

     IT IS FURTHER ORDERED that the defendants shall file any

reply in support of their motion by March 3, 2021.

     IT IS FURTHER ORDERED that no courtesy copies need be

mailed.


Dated:       New York, New York
             January 6, 2021
